ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garrett W. Balich on February 9, 2022.
The application has been amended as follows: 
Claims:
1. (Currently Amended)	An assembly for a gas turbine engine, the assembly comprising:
a combustor wall configured with a quench aperture;
a case displaced from the combustor wall such that a plenum is formed by and extends between the combustor wall and the case;
the case comprising an inner portion of a case wall extending between a compressor and a turbine, a deflector, a gate, and an outer portion of the case wall radially outward of the inner portion, wherein a conduit is defined between the inner portion and the outer portion of the case wall to supply air from the plenum to the turbine for cooling;
the deflector projecting out from the inner portion of the case wall into the plenum towards the combustor wall, and the deflector arranged upstream of the quench aperture; 
the gate projecting out from the outer portion of the case wall into the plenum towards the combustor wall; and
an inlet to the conduit arranged next to and downstream of the deflector and upstream of the gate, and the inlet to the conduit arranged axially upstream of the quench aperture.

upstream of the quench aperture relative to an axis of the gas turbine engine.

4. (Currently Amended)	The assembly of claim 1, wherein the deflector is axially overlapped by an axial upstream-most half of the combustor wall.

7. (Currently Amended)	The assembly of claim 1, wherein the deflector projects out from the case wall in a direction that includes a radial outward component and an axially downstream component relative to an axis of the gas turbine engine.

9. (Currently Amended)	The assembly of claim 1, wherein 

18. (Currently Amended)	An assembly for a gas turbine engine, the assembly comprising:
a combustor wall extending axially along and circumferentially about an axial centerline;
a case radially displaced from the combustor wall, wherein a plenum extends radially from the case to the combustor wall;
the case comprising an inner portion of a case wall extending between a compressor and a turbine, a deflector, a gate, and an outer portion of the case wall radially outward of the inner portion, wherein a conduit is defined between the inner portion and the outer portion of the case wall to supply air from the plenum to the turbine for cooling;
the inner portion of the case wall, into the plenum and towards the combustor wall, to a downstream distal end of the deflector, and the downstream distal end of the deflector axially overlapped by an axially upstream half of the combustor wall; 
the gate projecting out from the outer portion of the case wall into the plenum towards the combustor wall; and
an inlet to the conduit arranged [[at]] between the downstream distal end of the deflector and an upstream end of the gate.

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741